DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 5A-B) in the reply filed on January 15, 2021 is acknowledged.
Claims 3-5 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern (WO 2016/166642 A1).
Claim 1. Kern discloses an illuminating endoprobe system (see Fig. 3) comprising: one or more light sources (light source produces light carried by optical fiber – see para. 0005) configured to generate a visualization light and an illumination light (optical fiber 100 emits light 110 and light 140 – see para. 0018; see also Fig. 1); a housing (body 310) configured to receive the visualization light and the illumination light, the housing comprising a probe tip (end adjacent end 120 of fiber 100) with a probe axis; a vitreous visualization fiber (fiber 100 that emits light 140; note that para. 0015 indicates that multiple optical fibers may be used) disposed within the probe tip and having a distal end (end 120), the vitreous visualization fiber configured to transmit the visualization light (light 110) through the probe tip, the visualization light having a visualization axis and a visualization beam angle (angle δ) at the probe tip; and a general illumination fiber (fiber 100 that emits light 110; note that para. 0015 indicates that multiple optical fibers may be used) disposed within the probe tip and having a distal end (end 120), the general illumination fiber configured to transmit the illumination light through the probe tip, the illumination light having an illumination axis and an illumination beam angle (angle α) at the probe tip, the illumination beam angle greater than the visualization beam angle (see paras. 0018-0020), the illumination axis at an offset angle relative to the visualization axis, the offset angle greater than 5 degrees (see Fig. 3) (Figs. 1-3). 
Claim 2. Kern discloses the distal end of the vitreous visualization fiber ramped relative to the probe axis (note that fiber 100 is offset/ramped relative to the central longitudinal axis of body 310 – see Fig. 3), the ramped distal end transmitting the visualization light with the visualization axis (see light 140 and angle δ in Fig. 3) that is not parallel to the probe axis (Figs. 1-3). 
Claim 6. Kern discloses the one or more light sources comprising: a visualization source (light source produces light carried by optical fiber – see para. 0005; note that para. 0015 indicates that multiple optical fibers may be used, which would result in multiple light sources) configured to generate the visualization light; and an illumination source (light source produces light carried by optical fiber – see para. 0005; note that para. 0015 indicates that multiple optical fibers may be used, which would result in multiple light sources) configured to generate the illumination light (Figs. 1-3). 
Claim 9. Kern discloses the visualization light and the illumination light yielding non-concentric illumination patterns (see Fig. 3) (Figs. 1-3). 
Claim 10. Kern discloses a method for providing illumination and visualization, comprising: generating a visualization light (light 140) and an illumination light (light 110) (light source produces light carried by optical fiber – see para. 0005); receiving the visualization light and the illumination light at a housing (body 310), the housing comprising a probe tip (end adjacent end 120 of fiber 100) with a probe axis; transmitting the visualization light via a vitreous visualization fiber (fiber 100 that emits light 140; note that para. 0015 indicates that multiple optical fibers may be used) through the probe tip, the vitreous visualization fiber disposed within the probe tip and having a distal end (end 120), the visualization light having a visualization axis and a 
Claim 11. Kern discloses the distal end of the vitreous visualization fiber ramped relative to the probe axis (note that fiber 100 is offset/ramped relative to the central longitudinal axis of body 310 – see Fig. 3), the ramped distal end transmitting the visualization light with the visualization axis (see light 140 and angle δ in Fig. 3) that is not parallel to the probe axis (Figs. 1-3).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (WO 2016/166642 A1) in view of Smith (US 2008/0246919 A1).
Claim 7. Kern discloses the one or more light sources comprising: a visualization source (light source produces light carried by optical fiber – see para. 0005; note that para. 0015 indicates that multiple optical fibers may be used, which would result in multiple light sources) configured to generate the visualization light; and an illumination source (light source produces light carried by optical fiber – see para. 0005; note that para. 0015 indicates that multiple optical fibers may be used, which would result in multiple light sources) configured to generate the illumination light (Figs. 1-3). 
Kern fails to disclose a luminous flux of the visualization source greater than a luminous flux of the illumination source (claim 7).
Smith teaches that a lower luminous flux reduces the quality of the light emitted from an optical fiber (see para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a luminous flux of the visualization source to be claim 7), because the visualization source of Kern is used to view nearly transparent structure in the eye (see para. 0019), which would require a higher quality of light in comparison to the illumination source, and as taught by Smith, a lower luminous flux reduces the quality of the light emitted from an optical fiber.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (WO 2016/166642 A1).
Kern fails to explicitly disclose the offset angle less than 30 degrees (claim 8). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the offset angle to be less than 30 degrees (claim 8), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773